As filed with the Securities and Exchange Commission on August 19, 2010 Registration No. 333-164291 United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RECOVERY ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 74-3231613 (I.R.S. Employer Identification No.) Jeffrey Beunier Chief Financial Officer Recovery Energy, Inc. 1515 Wynkoop St., Suite 200 Denver, CO 80202 1-888-887-4449 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices and agent for service) Copies to: Jeffrey M. Knetsch Brownstein Hyatt Farber Schreck, LLP 410 Seventeenth Street, Suite 2200 Denver, Colorado 80202 (303) 223-1100 Fax: (303) 223-1111 Approximate date of commencement of proposed sale to public: as soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earliest effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer.o Accelerated Filer.o Non-accelerated filer.o Smaller reporting company.x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share(2) Proposed maximum aggregate offering price(2) Amount of registration fee(2)(3) Common Stock(1) $ $ $ Represents 45,696,666 shares of common stock being registered for resale on behalf of the selling stockholder of such securitiesand, pursuant to Rule 416 under the Securities Act, an indeterminate number of shares of common stock that are issuable upon stock splits, stock dividends, recapitalizations or other similar transactions affecting the shares of the selling stockholder. Estimated solely for the purpose of determining the registration fee pursuant to Rule 457 promulgated under the Securities Act of 1933, as amended. $-previously paid. The information in this prospectus is not complete and may be changed without notice.The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and Recovery Energy, Inc. and the selling stockholders are not soliciting offers to buy these securities, in any state where the offer or sale of these securities is not permitted. Recovery Energy, Inc. hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Subject to completion, dated August , 2010 45,696,666shares of Common Stock RECOVERY ENERGY, INC. This prospectus relates to 45,696,666 shares of common stock of Recovery Energy, Inc. which may be offered by the selling stockholders identified on page 33 of this prospectus for their own account. Although we may receive proceeds upon exercise of any of the warrants to which18,723,333 of the shares offered hereby relate, we will not receive any proceeds from the sale of common stock by the selling stockholders.We are paying the expenses incurred in registering the shares, but all selling and other expenses incurred by the selling stockholders will be borne by the selling stockholders, except that we have agreed to reimburse one selling stockholder for underwriting commissions. The shares of common stock being offered pursuant to this prospectus are “restricted securities” under the Securities Act of 1933, as amended (the “Securities Act”), before their sale under this prospectus. This prospectus has been prepared for the purpose of registering these shares of common stock under the Securities Act to allow for a sale by the selling stockholders to the public without restriction. Each of the selling stockholders and the participating brokers or dealers may be deemed to be an “underwriter” within the meaning of the Securities Act, in which event any profit on the sale of shares by such selling stockholder, and any commissions or discounts received by the brokers or dealers, may be deemed to be underwriting compensation under the Securities Act. Our common stock is quoted on the OTC Bulletin Board under the symbol “RECV.OB”.On August 18, 2010, the last reported sale price of our common stock was $2.20 per share. Investing in our common stock involves a high degree of risk. Please carefully consider the “Risk Factors” beginning on page 4 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is August , 2010. TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 1 SUMMARY 3 RISK FACTORS 3 MARKET FOR OUR COMMON STOCK 11 USE OF PROCEEDS 11 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 BUSINESS 21 MANAGEMENT 27 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 31 DESCRIPTION OF SECURITIES 32 SELLING STOCKHOLDER 33 PLAN OF DISTRIBUTION 34 EXPERTS 35 WHERE YOU CAN FIND MORE INFORMATION 35 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITY 35 PART II. INFORMATION NOT REQUIRED IN PROSPECTUS II-1 SIGNATURES II-7 EXHIBITS INDEX II-8 We have not authorized any dealer, salesperson or other person to give any information or represent anything not contained in this prospectus.You should not rely on any unauthorized information.This prospectus does not offer to sell or buy any shares in any jurisdiction in which it is unlawful.The information in this prospectus is current as of the date on the cover.You should rely only on the information contained or incorporated by reference in this prospectus. FORWARD-LOOKING STATEMENTS This prospectus includes “forward-looking statements” as defined by the Securities and Exchange Commission, or SEC. We make these forward-looking statements in reliance on the safe harbor protections provided under the Private Securities Litigation Reform Act of 1995. All statements, other than statements of historical facts, included in this prospectus that address activities, events or developments that we expect, believe or anticipate will or may occur in the future are forward-looking statements. These forward-looking statements are based on assumptions which we believe are reasonable based on current expectations and projections about future events and industry conditions and trends affecting our business. However, whether actual results and developments will conform to our expectations and predictions is subject to a number of risks and uncertainties that, among other things, could cause actual results to differ materially from those contained in the forward-looking statements, including without limitation the Risk Factors set forth herein, including the following: 1 • Our ability to maintain adequate liquidity in connection with low oil and natural gas prices; • The changing political environment in which we operate; • Our ability to obtain, or a decline in, oil or natural gas production; • A decline in oil or natural gas prices; • Our ability to increase our oil and natural gas reserves; • Incorrect estimates of required capital expenditures; • The amount and timing of capital deployment in new investment opportunities; • The volumes of production from our oil and natural gas development properties, which may be dependent upon issuance by federal, state, and tribal governments, or agencies thereof, of drilling, environmental and other permits, and the availability of specialized contractors, work force, and equipment; • Our future capital requirements and availability of capital resources to fund capital expenditures; • Our ability to successfully integrate and profitably operate any future acquisitions; • Increases in the cost of drilling, completion and natural gas collection or other costs of production and operations; • The possibility that we may be required to take impairment charges to reduce the carrying value of some of our long-lived assets when indicators of impairment emerge; • Numerous uncertainties inherent in estimating quantities of proved oil and natural gas reserves and actual future production rates and associated costs; • Our ability to remedy any deficiencies that may be identified in the review of our internal controls; • The credit worthiness of third-parties which we enter into business agreements with; • General economic conditions, tax rates or policies, interest rates and inflation rates; • Changes in or compliance with laws and regulations, particularly those relating to taxation, safety and protection of the environment; • Weather, climate change and other natural phenomena; • Industry and market changes, including the impact of consolidations and changes in competition; • The effect of accounting policies issued periodically by accounting standard-setting bodies; • The actions of third party co-owners of interests in properties in which we also own an interest; • The cost and effects on our business, including insurance, resulting from terrorist actions or natural disasters and responses to such actions or events; • The volatility of our stock price; and • The outcome of any current or future litigation or similar disputes and the impact on any such outcome or related settlements. 2 SUMMARY Overview of Our Business Recovery Energy, Inc. (OTC BB: RECV), sometimes referred to in this prospectus as “we,” “us,” “our”, or “Recovery Energy,” is a Denver based independent oil and gas company engaged in the acquisition, drilling and production of oil and natural gas properties and prospects within the United States. Our business strategy is designed to create maximum shareholder value by leveraging the knowledge, expertise and experience of our management team along with that of our operating partners. We target low to medium risk projects that have the potential for multiple producing horizons, and offer repeatable success allowing for meaningful production and reserve growth. Our acquisition and exploration pursuits of oil and natural gas properties are principally located in Colorado, Nebraska, Wyoming, Kansas, Oklahoma, and Texas. Since January 1, 2010 we have acquired 19 working wells.We currently own interests in approximately 82,000 gross (81,000 net) leasehold acres, of which 79,000 gross (78,000 net) acres are classified as undeveloped acreage. We were incorporated in August of 2007 in the State of Nevada as Universal Holdings, Inc.In October 2009, we changed our name to Recovery Energy, Inc.Our executive offices are located at 1515 Wynkoop St., Suite 200, Denver, CO80202.Our telephone number is 1-888-887-4449.Our website is www.recoveryenergyco.com.The information on our websites is not intended to be a part of this prospectus, and you should not rely on any of the information provided there in making your decision to invest in our common stock. The Offering The shares offered hereby consist of: · 14,723,333shares owned by investors in a private placement · 14,723,333shares underlying warrants issued to the investors in the private placement · 5,000,000 shares issued by us to the lender that financed our purchases of oil and gas properties · 3,000,000 shares underlying warrants issued to our lender · 6,500,000 shares issued by us to the seller of the oil and gas properties we have purchased · 750,000 shares issued by us as compensation to our management consultant · 1,000,000 shares underlying warrants issued by us to our management consultant RISK FACTORS Investing in our shares involves significant risks, including the potential loss of all or part of your investment.These risks could materially affect our business, financial condition and results of operations and cause a decline in the market price of our shares.You should carefully consider all of the risks described in this prospectus, in addition to the other information contained in this prospectus, before you make an investment in our shares. Risks related to our Company Since inception, we have had limited revenue and have incurred operating losses, and our accountants expressed doubts about our ability to continue as a going concern.For the year ended December 31, 2009, our independent registered public accounting firm expressed substantial doubt about our ability to continue as a going concern as a result of lack of history of operations, limited assets, and operating losses since inception.We will need to raise additional capital to fund our business in the near term. We will require additional capital in order to achieve commercial success and, if necessary, to finance future losses from operations as we endeavor to build revenue, but we do not have any commitments to obtain such capital and we cannot assure you that we will be able to obtain adequate capital as and when required.The business of oil and gas acquisition, drilling and development is capital intensive and the level of operations attainable by an oil and gas company is directly linked to and limited by the amount of available capital. We believe that our ability to achieve commercial success and our continued growth will be dependent on our continued access to capital either through the additional sale of our equity or debt securities, bank lines of credit, project financing or cash generated from oil and gas operations. 3 Currently, substantially all of our revenue after field level operating expenses is required to be paid to our lender as debt service.As of June 30, 2010, we had working capital of $2,428,550, including $2,155,162 of cash and cash equivalents and excluding $184,494 of restricted cash.As of August 20, 2010, based on our working capital, we believe we have sufficient liquidity and capital resources to continue our current operations. We also may consider additional offerings of securities to develop our 78,000 net undeveloped acres. Although, we believe that we would be able to secure additional financing if required, we can provide no assurance that we will be able to do so or what the terms of any additional financing would be. We will seek to obtain additional capital through the sale of our securities, the successful deployment of our cash on hand, bank lines of credit, and project financing. Consequently, there can be no assurance we will be able to obtain continued access to capital as and when needed or, if so, that the terms of any available financing will be subject to commercially reasonable terms.If we are unable to access additional capital in significant amounts as needed, we may not be able to develop our current prospects and properties, may have to forfeit our interest in certain prospects and may not otherwise be able to develop our business. In such an event, our stock price will be materially adversely affected. We do not have a significant operating history and, as a result, there is a limited amount of information about us on which to make an investment decision.In January 2010, we acquired our first oil and gas prospects and received our first revenues from oil and gas production in February 2010. Accordingly, there is little operating history upon which to judge our business strategy, our management team or our current operations. We have a history of losses and cannot assure you that we will be profitable in the foreseeable future.At June 30, 2010, we have incurred a net loss from inception of ($35,928,873).If we fail to generate profits from our operations, we will not be able to sustain our business. We may never report profitable operations or generate sufficient revenue to maintain our company as a going concern. We have limited management and staff and will be dependent upon partnering arrangements.We have four employees. We intend to use the services of independent consultants and contractors to perform various professional services, including reservoir engineering, land, legal, environmental and tax services. We will also pursue alliances with partners in the areas of geological and geophysical services and prospect generation, evaluation and prospect leasing.Our dependence on third party consultants andservice providerscreates a number of risks, including but not limited to: · the possibility that such third parties may not be available to us as and when needed; and · the risk that we may not be able to properly control the timing and quality of work conducted with respect to our projects. If we experience significant delays in obtaining the services of such third parties or poor performance by such parties, our results of operations and stock price will be materially adversely affected. The loss of one of our officers could adversely affect us. We are dependent on the extensive experience of our Chief Executive Officer and our President and Chief Financial Officer to implement our acquisition and growth strategy. The loss of the services of either of these individuals could have a negative impact on our operations and our ability to implement our strategy. In addition to acquiring producing properties, we may also grow our business through the acquisition and development of exploratory oil and gas prospects, which is the riskiest method of establishing oil and gas reserves. In addition to acquiring producing properties, we may acquire, drill and developexploratory oil and gas prospectsthat are profitable to produce. Developing exploratory oil and gas properties requires significant capital expenditures and involves a high degree of financial risk. The budgeted costs of drilling, completing, and operating exploratory wells are often exceeded and can increase significantly when drilling costs rise. Drilling may be unsuccessful for many reasons, including title problems, weather, cost overruns, equipment shortages, and mechanical difficulties. Moreover, the successful drilling or completion of an exploratory oil or gas well does not ensure a profit on investment. Exploratory wells bear a much greater risk of loss than development wells. We cannot assure you that our exploration, exploitation and development activities will result in profitable operations. If we are unable to successfully acquire and develop exploratory oil and gas prospects, our results of operations, financial condition and stock price will be materially adversely affected. 4 Hedging transactions may limit our potential gains or result in losses. In order to manage our exposure to price risks in the marketing of our oil and natural gas, from time to time we may enter into oil and gas price hedging arrangements with respect to a portion of our production. While these contracts are intended to reduce the effects of volatile oil and natural gas prices, they may also limit our potential gains if oil and natural gas prices were to rise substantially over the price established by the contract. In addition, such transactions may expose us to the risk of financial loss in certain circumstances, including instances in which: · there is a change in the expected differential between the underlying price in the hedging agreement and actual prices received; · our production and/or sales of oil or natural gas are less than expected; · payments owed under derivative hedging contracts come due prior to receipt of the hedged month’s production revenue; or · the other party to the hedging contract defaults on its contract obligations. We cannot assure you that any hedging transactions we may enter into will adequately protect us from declines in the prices of oil and natural gas. On the other hand, where we choose not to engage in hedging transactions in the future, we may be more adversely affected by changes in oil and natural gas prices than our competitors who engage in hedging transactions. In addition, the counterparties under our derivatives contracts may fail to fulfill their contractual obligations to us. Our revenue, profitability, cash flow, future growth and ability to borrow funds or obtain additional capital, as well as the carrying value of our properties, are substantially dependent on prevailing prices of oil and natural gas. If oil and natural gas prices decrease, we may be required to take write-downs of the carrying values of our oil and natural gas properties, negatively impacting the trading value of our securities.There is a risk that we will be required to write down the carrying value of our oil and gas properties, which would reduce our earnings and stockholders’ equity. We follow the full cost method of accounting for oil and gas operations whereby all costs related to exploration and development of oil and gas properties are initially capitalized into a single cost center (“full cost pool”).We record all capitalized costs into a single cost center as all operations are conducted within the United States.Such costs include land acquisition costs, geological and geophysical expenses carry charges on non-producing properties, and costs of drilling directly related to acquisition and exploration activities.Proceeds from property sales are generally credited to the full cost pool, with no gain or loss recognized, unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs.A significant alteration would typically involve a sale of 25% or more of the proved reserves related to a single full cost pool. Additional write downs could occur if oil and gas prices decline or if we have substantial downward adjustments to our estimated proved reserves, increases in our estimates of development costs or deterioration in our drilling results. We may have difficulty managing growth in our business, which could adversely affect our financial condition and results of operations. Significant growth in the size and scope of our operations could place a strain on our financial, technical, operational and management resources.The failure to continue to upgrade our technical, administrative, operating and financial control systems or the occurrences of unexpected expansion difficulties, including the failure to recruit and retain experienced managers, geologists, engineers and other professionals in the oil and gas industry could have a material adverse effect on our business, financial condition and results of operations and our ability to timely execute our business plan. Unless we find new oil and gas reserves, our reserves and production will decline, which would materially and adversely affect our business, financial condition and results of operations. Producing oil and gas reservoirs generally are characterized by declining production rates that vary depending upon reservoir characteristics and other factors.Thus, our future oil and gas reserves and production and, therefore, our cash flow and revenue are highly dependent on our success in efficiently obtaining reserves and acquiring additional recoverable reserves.We may not be able to develop, find or acquire reserves to replace our current and future production at costs or other terms acceptable to us, or at all, in which case our business, financial condition and results of operations would be materially and adversely affected. 5 The unavailability or high cost of drilling rigs, equipment supplies or personnel could adversely affect our ability to execute our exploration and development plans. The oil and gas industry is cyclical and, from time to time, there are shortages of drilling rigs, equipment, supplies or qualified personnel.During these periods, the costs of rigs, equipment and supplies may increase substantially and their availability may be limited.In addition, the demand for, and wage rates of, qualified personnel, including drilling rig crews, may rise as the number of rigs in service increases.The higher prices of oil and gas during the last several years have resulted in shortages of drilling rigs, equipment and personnel, which have resulted in increased costs and shortages of equipment in program areas we operate.If drilling rigs, equipment, supplies or qualified personnel are unavailable to us due to excessive costs or demand or otherwise, our ability to execute our exploration and development plans could be materially and adversely affected and, as a result, our financial condition and results of operations could be materially and adversely affected. Covenants in our credit agreements impose significant restrictions and requirements on us. Our three credit agreements contain a number of covenants imposing significant restrictions on us, including restrictions on our repurchase of, and payment of dividends on, our capital stock and limitations on our ability to incur additional indebtedness, make investments, engage in transactions with affiliates, sell assets and create liens on our assets.These restrictions may affect our ability to operate our business, to take advantage of potential business opportunities as they arise and, in turn, may materially and adversely affect our business, financial conditions and results of operations. Our credit agreements mature on December 1, 2011, and our lender can foreclose on several of our properties if we do not pay off or refinance our approximately $23.3 million of loans.A significant portion of our oil and gas properties are pledged as collateral for our credit agreements.Failure to repay these loans at maturity or refinance them could cause a default under the credit agreements and allow the lender to foreclose on these properties. We could be required to pay liquidated damages to some of our investors if our registration statement is not declared effective by the Securities and Exchange Commission within a designated time frame, we fail to maintain its effectivenessor we are unable to include all of such investors’ shares in the registration statement. We could default and accrue liquidated damages under registration rights agreements covering39,196,666 of the shares offered hereby if we are unable to have our registration statement declared effective by the Securities and Exchange Commission by December 24, 2010 or fail to maintain its effectiveness as required in the agreements.We could also default and accrue liquidated damages if we are not able to register all of the shares covered by those registration rights agreements. In any such case, we would be required to pay monthly liquidated damages of up to $228,050 (if none of the shares are registered).The maximum aggregate liquidated damages is capped at $1,368,300 (if none of the shares are registered).If we do not make a monthly payment within seven days after the date payable, we are required to pay interest at an annual rate of 18% on the unpaid amount.If we default under the registration rights agreement and accrue liquidated damages, we could be required to either raise additional outside funds through financing or curtail or cease operations. We are exposed to operating hazards and uninsured risks. Our operations are subject to the risks inherent in the oil and natural gas industry, including the risks of: · fire, explosions and blowouts; · pipe failure; · abnormally pressured formations; and · environmental accidents such as oil spills, natural gas leaks, ruptures or discharges of toxic gases, brine or well fluids into the environment (including groundwater contamination). These events may result in substantial losses to us from: · injury or loss of life; · severe damage to or destruction of property, natural resources and equipment; · pollution or other environmental damage; · clean-up responsibilities; · regulatory investigation; · penalties and suspension of operations; or · attorney's fees and other expenses incurred in the prosecution or defense of litigation. 6 As is customary in our industry, we maintain insurance against some, but not all, of these risks.We cannot assure you that our insurance will be adequate to cover these losses or liabilities.We do not carry business interruption insurance.Losses and liabilities arising from uninsured or underinsured events may have a material adverse effect on our financial condition and operations. We carry well control insurance for our drilling operations.Our coverage includes blowout protection and liability protection on domestic wells. The producing wells in which we have an interest occasionally experience reduced or terminated production.These curtailments can result from mechanical failures, contract terms, pipeline and processing plant interruptions, market conditions and weather conditions.These curtailments can last from a few days to many months. Risks Relating to the Oil and Gas Industry Oil and natural gas prices are highly volatile and have declined significantly since mid 2008, and lower prices will negatively affect our financial condition, planned capital expenditures and results of operations. Since mid 2008, publicly quoted spot oil and natural gas prices have declined significantly from record levels in July2008 of approximately $145.31 per Bbl (West Texas Intermediate) and $13.10 per Mcfe (NYMEX)to approximately $75.40per Bbl and $4.25per Mcfe as of August 18, 2010. In the past, some oil and gas companies have curtailed production to mitigate the impact of low natural gas and oil prices. We may determine to shut in a portion of our production as a result of the decrease in prices. The decrease in oil and natural gas prices has had a significant impact on our financial condition, planned capital expenditures and results of operations. Further declines in oil and natural gas prices or a prolonged period of low oil and natural gas prices may materially adversely affect our financial condition, liquidity (including our borrowing capacity under our credit facilities), ability to finance planned capital expenditures and results of operations. Oil and natural gas are commodities and are subject to wide price fluctuations in response to relatively minor changes in supply and demand. Historically, the markets for oil and natural gas have been volatile. These markets will likely continue to be volatile in the future. The prices we receive for our production and the levels of our production depend on numerous factors beyond our control. These factors include the following: · changes in global supply and demand for oil and natural gas; · the actions of the Organization of Petroleum Exporting Countries, or OPEC; · the price and quantity of imports of foreign oil and natural gas; · acts of war or terrorism; · political conditions and events, including embargoes, affecting oil-producing activity; · the level of global oil and natural gas exploration and production activity; · the level of global oil and natural gas inventories; · weather conditions; · technological advances affecting energy consumption; · the price and availability of alternative fuels; and · market concerns about global warming or changes in governmental policies and regulations due to climate change initiatives. Lower oil and natural gas prices may not only decrease our revenues on a per unit basis but may also reduce the amount of oil and natural gas that we can produce economically. A substantial or extended decline in oil or natural gas prices may materially and adversely affect our future business, financial condition, results of operations, liquidity or ability to finance planned capital expenditures. Our industry is highly competitive which may adversely affect our performance, including our ability to participatein ready to drill prospects in our core areas. We operate in a highly competitive environment. In addition to capital, the principal resources necessary for the exploration and production of oil and natural gas are: 7 · leasehold prospects under which oil and natural gas reserves may be discovered; · drilling rigs and related equipment to explore for such reserves; and · knowledgeable personnel to conduct all phases of oil and natural gas operations. We must compete for such resources with both major oil and natural gas companies and independent operators. Virtually all of these competitors have financial and other resources substantially greater than ours. We cannot assure you that such materials and resources will be available when needed. If we are unable to access material and resources when needed, we risk suffering a number of adverse consequences, including: · the breach of our obligations under the oil and gas leases by which we hold our prospects and the potential loss of those leasehold interests; · loss of reputation in the oil and gas community; · a general slow down in our operations and decline in revenue; and · decline in market price of our common shares. Acquisitions may prove to be worth less than we paid because of uncertainties in evaluating recoverable reserves and potential liabilities. Successful acquisitions require an assessment of a number of factors, including estimates of recoverable reserves, exploration potential, future oil and gas prices, operating costs and potential environmental and other liabilities. Such assessments are inexact and their accuracy is inherently uncertain. In connection with our assessments, we perform a review of the acquired properties which we believe is generally consistent with industry practices. However, such a review will not reveal all existing or potential problems. In addition, our review may not permit us to become sufficiently familiar with the properties to fully assess their deficiencies and capabilities. We are generally not entitled to contractual indemnification for pre-closing liabilities, including environmental liabilities. Normally, we acquire interests in properties on an “as is” basis with limited remedies for breaches of representations and warranties. As a result of these factors, we may not be able to acquire oil and gas properties that contain economically recoverable reserves or be able to complete such acquisitions on acceptable terms. Our reserve estimates will depend on many assumptions that may turn out to be inaccurate. Any material inaccuracies in our reserve estimates or underlying assumptions will materially affect the quantities and present value of our reserves. The process of estimating oil and natural gas reserves is complex. It requires interpretations of available technical data and many assumptions, including assumptions relating to economic factors. Any significant inaccuracies in these interpretations or assumptions could materially affect the estimated quantities and the calculation of the present value of reserves shown in these reports. In order to prepare reserve estimates in its reports, our independent petroleum consultant projected production rates and timing of development expenditures. Our independent petroleum consultant also analyzed available geological, geophysical, production and engineering data. The extent, quality and reliability of this data can vary and may not be in our control. The process also requires economic assumptions about matters such as oil and natural gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds. Therefore, estimates of oil and natural gas reserves are inherently imprecise. Actual future production, oil and natural gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable oil and natural gas reserves will most likely vary from our estimates. Any significant variance could materially affect the estimated quantities and present value of our reserves. In addition, our independent petroleum consultant may adjust estimates of proved reserves to reflect production history, drilling results, prevailing oil and natural gas prices and other factors, many of which are beyond our control. Prospects that we decide in which to participate may not yield oil or natural gas in commercially viable quantities or quantities sufficient to meet our targeted rate of return. A prospect is a property in which we own an interest and have what we believe, based on available seismic and geological information, to be indications of oil or natural gas. Our prospects are in various stages of evaluation, ranging from a prospect that is ready to be drilled to a prospect that will require substantial additional seismic data processing and interpretation. There is no way to predict in advance of drilling and testing whether any particular prospect will yield oil or natural gas in sufficient quantities to recover drilling or completion cost or to be economically viable. The use of seismic data and other technologies and the study of producing fields in the same area will not enable us to know conclusively prior to drilling whether oil or natural gas will be present or, if present, whether oil or natural gas will be present in commercial quantities. We cannot assure you that the analysis we perform using data from other wells, more fully explored prospects and/or producing fields will be useful in predicting the characteristics and potential reserves associated with our drilling prospects. 8 We are subject to numerous laws and regulations that can adversely affect the cost, manner or feasibility of doing business. Our operations are subject to extensive federal, state and local laws and regulations relating to the exploration, production and sale of oil and natural gas, and operating safety. Future laws or regulations, any adverse change in the interpretation of existing laws and regulations or our failure to comply with existing legal requirements may result in substantial penalties and harm to our business, results of operations and financial condition. We may be required to make large and unanticipated capital expenditures to comply with governmental regulations, such as: · land use restrictions; · lease permit restrictions; · drilling bonds and other financial responsibility requirements, such as plugging and abandonment bonds; · spacing of wells; · unitization and pooling of properties; · safety precautions; · operational reporting; and · taxation. Under these laws and regulations, we could be liable for: · personal injuries; · property and natural resource damages; · well reclamation cost; and · governmental sanctions, such as fines and penalties. Our operations could be significantly delayed or curtailed and our cost of operations could significantly increase as a result of regulatory requirements or restrictions. We are unable to predict the ultimate cost of compliance with these requirements or their effect on our operations. It is also possible that a portion of our oil and gas properties could be subject to eminent domain proceedings or other government takings for which we may not be adequately compensated. See “Government Regulations” for a more detailed description of our regulatory risks. Our operations may incur substantial expenses and resulting liabilities from compliance with environmental laws and regulations. Our oil and natural gas operations are subject to stringent federal, state and local laws and regulations relating to the release or disposal of materials into the environment or otherwise relating to environmental protection. These laws and regulations: · require the acquisition of a permit before drilling commences; · restrict the types, quantities and concentration of substances that can be released into the environment in connection with drilling and production activities; · limit or prohibit drilling activities on certain lands lying within wilderness, wetlands and other protected areas; and · impose substantial liabilities for pollution resulting from our operations. Failure to comply with these laws and regulations may result in: · the assessment of administrative, civil and criminal penalties; · incurrence of investigatory or remedial obligations; and · the imposition of injunctive relief. Changes in environmental laws and regulations occur frequently and any changes that result in more stringent or costly waste handling, storage, transport, disposal or cleanup requirements could require us to make significant expenditures to reach and maintain compliance and may otherwise have a material adverse effect on our industry in general and on our own results of operations, competitive position or financial condition. Under these environmental laws and regulations, we could be held strictly liable for the removal or remediation of previously released materials or property contamination regardless of whether we were responsible for the release or contamination or if our operations met previous standards in the industry at the time they were performed. Our permits require that we report any incidents that cause or could cause environmental damages. See “Business—Government Regulations” for a more detailed description of our environmental risks. 9 Risks Relating to Our Shares There is no active public market for our shares and we cannot assure you that all active trading market or a specific share price will be established or maintained. Our common stock trades on the OTC BB trading system.The OTC BB tends to be highly illiquid, in part because there is no national quotation system by which potential investors can track the market price of shares except through information received or generated by a limited number of broker-dealers that make markets in particular stocks.There is a greater chance of market volatility for securities that trade on the OTC BB as opposed to a national exchange or quotation system.This volatility may be caused by a variety of factors including: • the lack of readily available price quotations; • the absence of consistent administrative supervision of “bid” and “ask” quotations; • lower trading volume; and • market conditions. In addition, the value of our common stock could be affected by: • actual or anticipated variations in our operating results; • changes in the market valuations of other oil and gas companies; • announcements by us or our competitors of significant acquisitions, strategic partnerships, joint ventures or capital commitments; • adoption of new accounting standards affecting our industry; • additions or departures of key personnel; • sales of our common stock or other securities in the open market; • changes in financial estimates by securities analysts; • conditions or trends in the market in which we operate; • changes in earnings estimates and recommendations by financial analysts; • our failure to meet financial analysts’ performance expectations; and • other events or factors, many of which are beyond our control. In a volatile market, you may experience wide fluctuations in the market price of our securities.These fluctuations may have an extremely negative effect on the market price of our securities and may prevent you from obtaining a market price equal to your purchase price when you attempt to sell our securities in the open market.In these situations, you may be required either to sell our securities at a market price which is lower than your purchase price, or to hold our securities for a longer period of time than you planned.An inactive market may also impair our ability to raise capital by selling shares of capital stock and may impair our ability to acquire other companies or oil and gas properties by using common stock as consideration. We will incur increased costs as a result of being an operating public company. As a public company, we will incur increased legal, accounting and other costs that we would not incur as a private company.The corporate governance practices of public companies are heavily regulated.For example, public companies are subject to the Sarbanes-Oxley Act of 2002, related rules and regulations of the SEC, as well as the rules and regulations of any exchange or quotation service on which a company’s shares may be listed or quoted.We expect that compliance with these requirements will increase our expenses and make some activities more time consuming than they have been in the past when we were a private company.Such additional costs going forward could negatively impact our financial results. Securities analysts may not initiate coverage of our shares or may issue negative reports, which may adversely affect the trading price of the shares. We cannot assure you that securities analysts will cover our company.If securities analysts do not cover our company, this lack of coverage may adversely affect the trading price of our shares.The trading market for our shares will rely in part on the research and reports that securities analysts publish about us and our business.If one or more of the analysts who cover our company downgrades our shares, the trading price of our shares may decline.If one or more of these analysts ceases to cover our company, we could lose visibility in the market, which, in turn, could also cause the trading price of our shares to decline.Further, because of our small market capitalization, it may be difficult for us to attract securities analysts to cover our company, which could significantly and adversely affect the trading price of our shares. 10 MARKET FOR OUR COMMON STOCK On September 25, 2009 our common stock began trading on the OTC MARKET UNDER THE SYMBOL “RECV.OB.” The following table shows the high and low reported sales prices of our common stock for the periods indicated.Because our stock trades infrequently, we do not believe that these prices are an accurate reflection of the value of our stock. High Low July 1, 2010 through August 18, 2010 $ $ Second Quarter $ $ First Quarter $ $ Fourth Quarter $ $ September 25, 2009 through September 30, 2009 $ $ On August 18, 2010, there were approximately 95 owners of record of our common stock. We have not paid any cash dividends since our inception and do not contemplate paying dividends in the foreseeable future. It is anticipated that earnings, if any, will be retained for the operation of our business. USE OF PROCEEDS We will not receive any proceeds from the sale by the selling stockholder of the shares of common stock offered by this prospectus.We may receive cash proceeds from the exercise of warrants held by some of our selling stockholders which proceeds would be used for general business purposes. 11 UNADUITED PRO FORMA CONDENSED FINANCIAL STATEMENTS In January 2010, Recovery acquired the Wilke Field oil and gas properties for approximately $4,500,000 from Edward Mike Davis, L.L.C. In March, Recovery acquired the Albin Field oil and gas properties for approximately $6,000,000 and 550,000 shares of our common stock, valued at $412,500, from Davis. In April 2010, Recovery acquired the State Line Field oil and gas properties for approximately $15,000,000 and 2,500,000 shares of our common stock, valued at $1,875,000, from Davis. In connection with the acquisitions described above, Recovery simultaneously entered into three credit agreements with Hexagon Investments, LLC to finance the cash portions of the purchase prices. The agreements require substantially all of the net revenue less operations costs from the acquired properties to be applied to principal and interest and contain customary terms such as representations and warranties and indemnification. The agreements bear annual interest of 15%, mature on December 1, 2011, and are secured by mortgages on the respective properties. We issued Hexagon 1,000,000 shares of our common stock, valued at $2,250,000, in connection with the Wilke Field financing, 750,000 shares of our common stock, valued at $562,500, in connection with the Albin Field financing, and 3,250,000 shares of our common stock and a warrant to purchase 2,000,000 shares of our common stock at $2.50 per share, valued at $2,437,500 and $184,589, respectively, in connection with the State Line Field financing. The following unaudited pro forma condensed financial statements and related notes give effect to the acquisitions by Recovery of the Wilke Field properties, the Albin Field properties, and the State Line Field properties for the year ended December 31, 2009, and the six months ended June 30, 2010, as if the acquisitions had occurred on January 1, 2009. A pro forma balance sheet has not been presented as the acquisitions were reflected in the June 30, 2010 balance sheet of Recovery contained in the financial statements in this prospectus. The unaudited pro forma condensed statement of operations for the year ended December 31, 2009 is based on the audited statement of operations of Recovery for the period from our inception (March 6, 2009) through December 31, 2009, and the audited statements of revenues and direct operating expenses of the Wilke Field properties and the Albin Field properties for the year ended December 31, 2009. The State Line Field properties did not commence operations until 2010, and as a result, have not been included. The unaudited pro forma condensed statement of operations for the six months ended June 30, 2010 is based on the unaudited statement of operations of Recovery for the six months ended June 30, 2010, the unaudited statement of revenues and direct operating expenses of the Albin Field properties for the three months ended March 31, 2010, and the audited statement of revenues and direct operating expenses for the three months ended March 31, 2010. The Wilke Field properties were excluded as they were acquired in January 2010 and their operations are included in Recovery’s statement of operations for substantially the full period. Pro forma data is based on assumptions and include adjustments as explained in the notes to the unaudited pro forma condensed combined financial statements. As adjustments are based on currently available information, actual adjustments may differ from the pro forma adjustments; therefore, the pro forma data is not necessarily indicative of the financial results that would have been attained had the acquisitions occurred on the date referenced above, and should not be viewed as indicative of operations in future periods. The unaudited pro forma condensed financial statements should be read in conjunction with the notes thereto, Recovery’s financial statements as of and for the period ended December 31, 2009, and as of and for the six months ended June 30, 2010, the Wilke Field Acquisition Properties and the Albin Field Acquisition Properties statements of revenues and direct operating expenses for the years ended December 31, 2008 and 2009 and the three months ended March 31, 2010 and 2009, and the State Line Field Acquisition Properties statement of revenues and direct operating expenses for the three months ended March 31, 2010, all included herein. 12 UNAUDITED PRO FORMA CONDENSED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2009 RECOVERY ENERGY, INC. PERIOD ENDED DECEMBER 31, 2009 WILKE FIELD PROPERTIES YEAR ENDED DECEMBER 31, 2009 ALBIN FIELD PROPERTIES YEAR ENDED DECEMBER 31, 2009 PRO FORMA ADJUSTMENTS (SEE NOTE 2) PRO FORMA COMBINED REVENUES Sales of oil and gas $
